Citation Nr: 0027689	
Decision Date: 10/19/00    Archive Date: 10/26/00

DOCKET NO.  99-08 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York




THE ISSUES

1.  Entitlement to service connection for the claimed 
residuals of heat exhaustion.  

2.  Entitlement to service connection for a claimed 
disability manifested by arthritis.  




REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs






ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from March 1943 to January 
1946.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 1998 rating decision of the RO.  



REMAND

The veteran asserts that he currently suffers from the 
residuals of heat exhaustion suffered and arthritis due to 
service.  However, his lay assertions alone cannot be 
probative as a layperson is not competent to proffer an 
opinion as to the questions of medical diagnosis and 
causation presented in this case.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  

The veteran should be provided an opportunity to provide all 
medical evidence to support his contentions regarding the 
claimed disabilities.  See 38 U.S.C.A. § 5103(a); Robinette 
v. Brown, 8 Vet. App. 69 (1995).  

The Board also notes that in May 1999, the veteran's 
representative submitted additional medical evidence.  This 
evidence was submitted since the issuance of the Statement of 
the Case.  The veteran has not waived his right to have that 
evidence initially considered by the RO.  

Any pertinent evidence submitted by the appellant which is 
accepted by the Board must be referred to the RO for review 
and preparation of a Supplemental Statement of the Case, 
unless this procedural right is waived by the appellant.  38 
C.F.R. § 20.1304(c) (1999).  

In light of the foregoing, the Board is REMANDING this case 
to the RO for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran in order to have 
him identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for the claimed residuals of 
heat exhaustion and arthritis malaria 
since service.  In addition, the RO 
should instruct the veteran to submit all 
medical evidence which tends to support 
his assertions that he currently suffers 
from residual disability due to heat 
exhaustion which was incurred in service 
and disability manifested by arthritis 
due to disease or injury which was 
incurred in or aggravated by service.  
After obtaining any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  

2.  After undertaking any necessary 
development, the RO should review the 
veteran's claims.  Due consideration 
should be given to all pertinent laws and 
regulations.  If the benefits sought on 
appeal are not granted, the veteran and 
his representative should be issued a 
Supplemental Statement of the Case, which 
should include all pertinent laws and 
regulations, and be afforded a reasonable 
opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration, if indicated.  

No inference should be drawn regarding the final 
disposition of the claim as a result of this action.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  


